Case: 21-50562     Document: 00516240084         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 15, 2022
                                  No. 21-50562                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Tito Bonilla-Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:20-CR-1730-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Jose Tito Bonilla-Morales appeals from the 27-month sentence of
   imprisonment imposed following his guilty plea conviction for illegal reentry
   into the United States. He argues that the district court committed a
   significant procedural error by imposing an upward variance from the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50562      Document: 00516240084           Page: 2       Date Filed: 03/15/2022




                                     No. 21-50562


   advisory guidelines range without providing specific underlying reasons.
   Because he did not object on this basis in district court, we review his
   challenge for plain error only. See United States v. Coto-Mendoza, 986 F.3d
   583, 585-86 (5th Cir.), cert. denied, 142 S. Ct. 207 (2021).
          At sentencing, district courts are required to state in open court the
   reasons for the sentence imposed, and courts should provide more
   explanation for a non-guidelines sentence. 18 U.S.C. § 3553(c); Rita v.
   United States, 551 U.S. 338, 356-57 (2007). Our examination of the record
   shows that the district court in this case explicitly considered the parties’
   arguments and all of the relevant information before determining that specific
   sentencing factors warranted an upward variance. Thus, Bonilla-Morales has
   not shown any error, plain or otherwise, in this challenge. See United States
   v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013). To the extent that he is raising a
   challenge to the substantive reasonableness of his sentence (which is arguably
   inadequately briefed), that challenge fails as well. United States v. Kinchen,
   729 F.3d 466, 476 (5th Cir. 2013).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2